439 U.S. 1133
99 S. Ct. 1057
59 L. Ed. 2d 96
REPRODUCTIVE SERVICES, INC.v.Dee Brown WALKER, District Judge, etc
No. 78- 719
Supreme Court of the United States
January 22, 1979

On petition for writ of certiorari to the Supreme Court of Texas.
The petition for a writ of certiorari is denied for want of jurisdiction.
Mr. Justice STEVENS.
On  On July 10, 1978, Mr. Justice BRENNAN stayed the order of the Texas Supreme Court.  On July 17, 1978, Mr. Justice BRENNAN vacated that stay and filed an opinion, 439 U.S. 1307, 99 S. Ct. 1, 58 L. Ed. 2d 16, stating in part:


1
"The question sought to be raised by applicant—whether      the names of abortion patients can be obtained by discovery      for use in a civil suit against a person or clinic performing abortions where, as here, the parties have      not agreed to a protective order to ensure the privacy of      those patients—is a serious one.  If this question were in      fact presented by this case, I am of the view that four      Members of this Court would vote to grant certiorari to hear      it.  However, this issue is not presented here.  First, the      order of the trial court challenged by applicant's petition      for mandamus did in fact provide that the names of      applicant's patients could be deleted.  Second, the State of      Texas has represented in its response in this Court that it      is prepared to enter into a protective order which will      ensure the privacy of all patients at applicant's clinics.      In light of the representations of the State of Texas, there      is no irreparable injury to any patient's privacy interests      which would justify a stay of the order of the Supreme Court      of Texas.


2
"Therefore, on express condition that the parties agree      to a protective order ensuring the privacy of patients at      applicant's clinics, the stay I entered on July 10, 1978, in      these proceedings is hereby dissolved.  If such a protective      order is not entered, applicant may resubmit a further stay      application." 439 U.S., at 1309, 99 S.Ct., at 2 (footnote      omitted).


3
On August 21, 1978, Mr. Justice BRENNAN re-entered his stay because the parties had not satisfied the express condition identified in his opinion of July 17, 1978.  439 U.S. 1354, 99 S. Ct. 1, 2, 58 L. Ed. 2d 61.


4
On Justice POWELL granted an extension of time, until October 30, 1978, in which to file a petition for writ of certiorari.  The petition for a writ of certiorari was timely filed on October 30, 1978.


5
Since the rationale for the Court's jurisdictional holding is unclear, and since adequate reasons for denying certiorari as a matter of discretion are disclosed by Mr. Justice BRENNAN'S opinion of July 17, 1978, I would simply deny the petition without further explanation.